        Case 1:21-mj-00466-RMM Document 18 Filed 08/04/21 Page 1 of 2




                 IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                     §
       Plaintiff                               §
                                               §
        vs.                                    §       CASE NO. 1:21-mj-00466-RMM
                                               §
John Hubert Getsinger, Jr.                     §          EDWARDS NOTICE
                                               §
                                               §
              and                              §
                                               §
Stacie Ann Hargis-Getsinger                    §
        Defendants.                            §
                                               §


       The Defendants, John Hubert Getsinger, Jr. and Stacie Ann Hargis-Getsinger, hereby

asserts their Fifth Amendment right to remain silent and asserts their Sixth Amendment right to

counsel. The Defendants does not wish to be questioned in the absence of counsel pursuant to

McNeil v. Wisconsin, 111 S. Ct. 220 (1991) and Edwards v. Arizona, 451 U.S. 477 (1981).



                                           Respectfully submitted,

                                           S/Charles A. George
                                           Charles A. George. Esq.
                                           DC Bar # 1510644
                                           charles@george-law.com
                                           George Law Firm, LLC – Criminal Law Group
                                           P.O. Box 354
                                           Mount Pleasant, SC 29465-0354
                                           Telephone: 404-441-3100
                                           Facsimile: 843-388-4430


Charleston, South Carolina
Wednesday, August 4, 2021




                                         Page 1 of 2
       Case 1:21-mj-00466-RMM Document 18 Filed 08/04/21 Page 2 of 2




                               CERTIFICATE OF SERVICE



       This is to certify that a true and correct copy of the foregoing was delivered to the

involved parties, by the CM/ECF system.
                                                   /s/ Charles A. George
                                                   Charles A. George




                                          Page 2 of 2
